           Case 1:21-cv-00330-NONE-SAB Document 9 Filed 04/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                           UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   EMMANUEL C. MPOCK,                                Case No. 1:21-cv-00330-NONE-SAB

12                  Plaintiff,                         ORDER CONTINUING SCHEDULING
                                                       CONFERENCE AND REQUIRING
13           v.                                        PLAINTIFF TO FILE ANY MOTION TO
                                                       REMAND WITHIN FOURTEEN DAYS
14   FCA US, LLC, et al.,
                                                       (ECF No. 8.)
15                  Defendants.

16

17          On March 27, 2020, Emmanuel C. Mpock (“Plaintiff”) filed this action in the California

18 Superior Court, County of Los Angeles. (ECF No. 1-2.) On March 4, 2021, Defendant removed

19 this action to the Eastern District of California. (ECF No. 1.) On March 5, 2021, the order
20 setting the mandatory scheduling conference issued. (ECF No. 3.)

21          On April 22, 2021, the parties filed a joint scheduling report. (ECF No. 8.)         The

22 scheduling report indicates that Plaintiff is intending to file a motion to remand for lack of

23 jurisdiction.   (Id.)   The Court shall continue the scheduling conference to allow for the

24 jurisdictional issue to be resolved.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1.     Plaintiff shall file any motion to remand within fourteen (14) days of the date of

27                 entry of this order;

28          2.     The May 4, 2021 scheduling conference is CONTINUED to July 29, 2021 at


                                                   1
         Case 1:21-cv-00330-NONE-SAB Document 9 Filed 04/27/21 Page 2 of 2


 1                  9:30 a.m. in Courtroom 9; and

 2          3.      The parties shall file a joint scheduling report seven (7) days prior to the

 3                  scheduling conference.

 4
     IT IS SO ORDERED.
 5

 6 Dated:        April 27, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
